Citation Nr: 0528953	
Decision Date: 10/27/05    Archive Date: 11/09/05

DOCKET NO.  99-05 913	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in 
Portland, Oregon


THE ISSUES

1.  Entitlement to service connection for cause of the 
veteran's death. 

2.  Entitlement to dependency and indemnity compensation 
(DIC) under the provisions of 38 U.S.C.A. § 1318.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Suzie S. Gaston, Counsel


INTRODUCTION

The appellant is the widow of the veteran, who had honorable 
periods of service from June 1959 to April 1963, and from 
November 30, 1964, to November 29, 1970.  He also had a 
period of dishonorable service from November 30, 1970, to 
July 17, 1973.  The veteran died in November 1975.  

This matter comes before the Board of Veterans' Appeals 
(hereinafter Board) on appeal from a June 1998 rating 
decision by the Department of Veterans Affairs (VA) Regional 
Office (RO) in Portland, Oregon, which denied the appellant's 
claims of entitlement to service connection for the cause of 
the veteran's death and entitlement to DIC benefits under the 
provisions of 38 U.S.C.A. § 1318 as not well-grounded.  She 
perfected a timely appeal to the decision.  Subsequently, in 
a rating action of July 2001, the RO denied the appellant's 
claims of entitlement to service connection for the cause of 
the veteran's death and entitlement to DIC benefits under the 
provisions of 38 U.S.C.A. § 1318 on a de novo basis.  A 
supplemental statement of the case (SSOC) was issued in March 
2003.  

In July 2003, the Board remanded the case to the RO for 
further evidentiary development.  Following the requested 
development, an SSOC was issued in July 2005.  


FINDINGS OF FACT

1.  The veteran died in November 1975, at the age of 33; the 
immediate cause of death listed on the certificate of death 
was metastatic carcinoma of the kidney.  No other significant 
condition contributing to the veteran's death was reported on 
the death certificate.  No autopsy was performed.  

2.  At the time of the veteran's death, service connection 
was not in effect for any disability.  

3.  The veteran served in Vietnam and is presumed to have 
been exposed to Agent Orange.  

4.  Metastatic carcinoma of the kidney was not shown in 
service or within one year after service discharge, and is 
not related thereto.  

5.  The evidence does not show that the cause of the 
veteran's death, metastatic carcinoma of the kidney, was 
caused by, or the result of, military service, to include 
exposure to Agent Orange.  

6.  At the time of his death, the veteran was not in receipt 
of, or entitled to receive, compensation for service-
connected disability rated totally disabling for a period of 
10 years immediately preceding death.  


CONCLUSIONS OF LAW

1.  Metastatic carcinoma of the kidney was not incurred in or 
aggravated by service, nor may it be presumed to have been 
incurred in service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 
1116, 1131, 1137 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.303, 3.307, 3.309 (2005).  

2.  A disability incurred in or aggravated by service neither 
caused death nor did it contribute substantially or 
materially to the cause of death.  38 U.S.C.A. §§ 1310, 5103, 
5103A, 5107 (West 2002 & Supp. 2005); 38 C.F.R. §§ 3.310, 
3.312 (2005).  

3.  The requirements for DIC benefits under the provisions of 
38 U.S.C.A. § 1318 have not been met.  38 U.S.C.A. § 1318 
(West 2002 & Supp. 2005); 38 C.F.R. § 3.22 (2005).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  The Veterans Claims Assistance Act (VCAA).

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2005).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2005); 38 C.F.R. § 3.159(b) (2004); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in her or his possession 
that pertains to the claim in accordance with 38 C.F.R. 
§ 3.159(b) (1).  VCAA notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); see also Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005).  

The Board finds that any defect with respect to the timing of 
the VCAA notice requirement was harmless error.  While the 
notice provided to the appellant in June 2001 was not given 
prior to the first AOJ adjudication of the claims, the notice 
was provided by the AOJ prior to the transfer and 
recertification of the veteran's case to the Board and notice 
complied with the requirements of 38 U.S.C. § 5103(a) and 38 
C.F.R. § 3.159(b).  Subsequent letters were issued in May 
2004, November 2004, and January 2005.  Those letters 
informed the appellant of the evidence required to 
substantiate the claims and of her and VA's respective duties 
for obtaining evidence.  The appellant was also asked to 
submit evidence and/or information in her possession to the 
AOJ.  

In this case, all identified medical records relevant to the 
issues on appeal have been requested or obtained.  The 
available medical evidence is sufficient for an adequate 
determination of the appellant's claims.  Therefore, the 
Board finds the duty to assist and duty to notify provisions 
of the VCAA have been fulfilled.  


II.  Factual background.

The record indicates that the veteran had several periods of 
service.  The veteran had honorable service from June 1959 to 
April 1963.  Significantly, by an administrative decision, 
dated in June 1998, it was also determined that the period of 
service from November 30, 1964 through November 29, 1970 is 
considered honorable for VA purposes.  The records also note 
that, during his honorable period of service, the veteran 
served in Vietnam from December 14, 1966, to January 2, 1967, 
and from June 6, 1969, to December 30, 1969.  

The record reflects that the veteran died in November 1975, 
at the age of 33.  A certificate of death, dated in November 
1975, shows that the veteran's death was attributed to 
metastatic carcinoma of the kidney.  No other significant 
condition contributing to the veteran's death was reported on 
the death certificate.  No autopsy was performed.  At the 
time of the veteran's death, service connection was not in 
effect for any disability.  

The veteran's service medical records are negative for any 
complaints or findings of referable to any kidney problems, 
including carcinoma, or any liver problems.  

Received in May 2000 were private treatment reports from 
Bethany Medical Center, dated from April 1975 through 
November 1975.  These records indicate that the veteran was 
initially seen at the hospital in April 1975, for evaluation 
of a tumor mass in the left kidney; a pathology report 
reflected a diagnosis of adenocarcinoma, moderately 
undifferentiated, with venous extension into renal pelvis, 
with lymphatic metastasis, extensive.  Thereafter, the 
veteran was admitted on several occasions for complications 
associated with carcinoma of the left kidney; he received a 
course of chemotherapy treatments.  In July 1975, he was 
diagnosed with metastatic carcinoma of the dorsal lumbar 
spine area with possible compression.  A discharge summary, 
dated in December 1975, noted that the veteran was admitted 
to the hospital in November 1975 because of severe pain which 
was not responding to any chemotherapy.  It was noted that 
the veteran was evidently terminal when he was admitted and, 
after three days, he expired.  


III.  Legal analysis.

A.  Service Connection for Cause of the Veteran's Death.

To establish service connection for a particular disability, 
the evidence must show that the disability resulted from 
disease or injury that was incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 1131.  Service connection for 
cancer may be presumed if it became manifest to a degree of 
10 percent disabling during the veteran's first year after 
separation from service.  38 U.S.C.A. §§ 1101, 1112, 1113, 
1137; 38 C.F.R. §§ 3.307, 3.309.  When a disease is first 
diagnosed after service, service connection may nevertheless 
be established by evidence demonstrating that the disease was 
in fact incurred during the veteran's service, or by evidence 
that a presumption period applied.  See 38 C.F.R. §§ 3.303, 
3.307, 3.309.  

In order for service connection for the cause of the 
veteran's death to be granted, it must be shown that a 
service-connected disability caused the death, or 
substantially or materially contributed to cause death.  A 
service-connected disability is one that was incurred in or 
aggravated by active service, one that may be presumed to 
have been incurred during such service, or one that was 
proximately due to or the result of a service-connected 
disability.  38 C.F.R. § 3.312.  

The death of a veteran will be considered as having been due 
to a service-connected disability when such disability was 
either the principal or contributory cause of death.  38 
C.F.R. § 3.312(a).  The service-connected disability will be 
considered the principal (primary) cause of death when such 
disability, either singly or jointly with some other 
condition, was the immediate or underlying cause of death or 
was etiologically related thereto.  38 C.F.R. § 3.312(b).  
The service-connected disability will be considered a 
contributory cause of death when it contributed so 
substantially or materially to death that it combined to 
cause death, or aided or lent assistance to the production of 
death.  It is not sufficient to show that it casually shared 
in producing death, but rather it must be shown that there 
was a causal connection.  38 C.F.R. § 3.312(c) (1).  The 
debilitating effects of a service-connected disability must 
have made the veteran materially less capable of resisting 
the fatal disease or must have had a material influence in 
accelerating death.  See Lathan v. Brown, 7 Vet. App. 359 
(1995).  

There are primary causes of death which by their very nature 
are so overwhelming that eventual death can be anticipated 
irrespective of coexisting conditions, but, even in such 
cases, there is for consideration whether there may be a 
reasonable basis for holding that a service-connected 
condition was of such severity as to have a material 
influence in accelerating death. In this situation, however, 
it would not generally be reasonable to hold that a service- 
connected condition accelerated death unless such condition 
affected a vital organ and was of itself of a progressive or 
debilitating nature.  38 C.F.R. § 3.312(c) (3), (4).  

Further, a "veteran who, during active military, naval, or 
air service, served in the Republic of Vietnam during the 
period beginning on January 9, 1962, and ending on May 7, 
1975 shall be presumed to have been exposed during such 
service to an herbicide agent . . . unless there is 
affirmative evidence to establish that the veteran was not 
exposed to any such agent during that service." 38 U.S.C.A. 
§ 1116(f). VA regulations define that "service in the 
Republic of Vietnam includes service in the waters offshore 
and service in other locations if the conditions of service 
involved duty or visitation in the Republic of Vietnam." 38 
C.F.R. § 3.307(a) (6) (iii).

If a veteran was exposed to an herbicide agent during active 
service, presumptive service connection is warranted for the 
following disorders: chloracne or other acneform disease 
consistent with chloracne; Type 2 diabetes (also known as 
Type II diabetes or adult-onset diabetes); Hodgkin's disease; 
multiple myeloma; Non-Hodgkin's lymphoma; acute and subacute 
peripheral neuropathy; porphyria cutanea tarda; prostate 
cancer; respiratory cancers (cancer of the lung, bronchus, 
larynx, or trachea); and, soft-tissue sarcoma (other than 
osteosarcoma, chondrosarcoma, Kaposi's sarcoma, or 
mesothelioma). Presumptive service connection for these 
disorders as a result of Agent Orange exposure is warranted 
if the requirements of 38 C.F.R. § 3.307(a) (6) are met. 38 
C.F.R. § 3.309(e).

The term soft-tissue sarcoma includes the following: adult 
fibrosarcoma; dermatofibrosarcoma protuberans; malignant 
fibrous histiocytoma; liposarcoma; leiomyosarcoma; 
epithelioid leiomyosarcoma (malignant leiomyoblastoma); 
rhabdomyosarcoma; ectomesenchymoma; angiosarcoma 
(hemangiosarcoma and lymphangiosarcoma); proliferating 
(systemic) angioendotheliomatosis; malignant glomus tumor; 
malignant hemangiopericytoma; synovial sarcoma (malignant 
synovioma); malignant giant cell tumor of tendon sheath; 
malignant schwannoma, including malignant schwannoma with 
rhabdomyoblastic differentiation (malignant Triton tumor), 
glandular and epithelioid malignant schwannomas; malignant 
mesenchymoma; malignant granular cell tumor; alveolar soft 
part sarcoma; epithelioid sarcoma; clear cell sarcoma of 
tendons and aponeuroses; extraskeletal Ewing's sarcoma; 
congenital and infantile fibrosarcoma; and, malignant 
ganglioneuroma. 38 C.F.R. § 3.309(e), Note 1. Chloracne, or 
other acneform disease, may be presumed to have been incurred 
during active military service as a result of exposure to 
Agent Orange if it is manifest to a degree of 10 percent 
within the first year after the last date on which the 
veteran was exposed to Agent Orange during active service. 38 
C.F.R. § 3.307(a) (6) (ii). If the rebuttable presumption 
provisions of 38 C.F.R. § 3.307(d) are also not satisfied, 
then the veteran's claim shall fail. 338 U.S.C.A. § 1113; 38 
C.F.R. § 3.307(d).

The Secretary of the Department of Veterans Affairs has 
determined that a presumption of service connection based on 
exposure to herbicides used in the Republic of Vietnam during 
the Vietnam era is not warranted for: hepatobiliary cancers; 
nasal and/or nasopharyngeal cancer; bone and joint cancer; 
breast cancer; female reproductive cancers; urinary bladder 
cancer; renal cancer; testicular cancer; leukemia, other than 
chronic lymphocytic leukemia (CLL); abnormal sperm parameters 
and infertility; Parkinson's Disease and Parkinsonism; 
Amyotrophic Lateral Sclerosis (ALS); chronic persistent 
peripheral neuropathy; lipid and lipoprotein disorders; 
gastrointestinal and digestive disease including liver 
toxicity; immune system disorders; circulatory disorders; 
respiratory disorders (other than certain respiratory 
cancers); skin cancer; cognitive and neuropsychiatric 
effects; gastrointestinal tract tumors; brain tumors; AL 
amyloidosis (also referred to as primary amyloidosis); 
endometriosis; adverse effects on thyroid homeostasis; and, 
any other condition for which the Secretary has not 
specifically determined a presumption of service connection 
is warranted.  See Notice, 68 Fed. Reg. 27,630-41 (May 20, 
2003); see also Notice, 67 Fed. Reg. 42,600 (June 24, 2002); 
Notice, 66 Fed. Reg. 2,376 (Jan. 11, 2001); Notice, 64 Fed. 
Reg. 59,232 (Nov. 2, 1999).  

In this case, the appellant contends that the veteran was 
exposed to Agent Orange in service, and that such exposure 
caused him to develop metastatic carcinoma of the kidney that 
eventually led to his death.  The specific statute pertaining 
to claimed exposure to Agent Orange is 38 U.S.C.A. § 1116.  
Regulations issued pursuant thereto previously provided that, 
if a veteran who served on active duty in Vietnam during the 
Vietnam era developed one of the diseases which is presumed 
to have resulted from exposure to herbicides, the veteran 
would then be presumed to have been exposed to Agent Orange 
or similar herbicide.  See McCartt v. West, 12 Vet. App. 164 
(1999).  These regulations also stipulated the diseases for 
which service connection could be presumed due to an 
association with exposure to herbicide agents.  The specified 
diseases which have been listed therein are chloracne or 
other acneform disease consistent with chloracne, Hodgkin's 
disease, multiple myeloma, non- Hodgkin's lymphoma, acute and 
subacute peripheral neuropathy, porphyria cutanea tarda, 
prostate cancer, respiratory cancers (cancer of the lung, 
bronchus, larynx, or trachea), Type 2 diabetes, and soft- 
tissue sarcomas (other than osteosarcoma, chondrosarcoma, 
Kaposi's sarcoma, or mesothelioma).  38 C.F.R. §§ 3.307(a) 
(6), 3.309(e).  

In December 2001, the President signed into law the Veterans 
Education and Benefits Expansion Act of 2001 (VEBEA), Public 
Law No. 107-103, 115 Stat. 976 (2001).  Among other things, 
the VEBEA removed the 30-year limitation on presumptive 
service connection for respiratory cancers due to herbicide 
exposure; added Type 2 diabetes mellitus to the list of 
presumptive diseases based upon herbicide exposure (codifying 
a VA regulation that was in effect since July 2001, see 66 
Fed. Reg. 23,166-169 (May 2, 2001)); and provided a 
presumption of exposure to herbicides for all veterans who 
served in Vietnam during the Vietnam era, not just those who 
have a disease on the presumptive list provided in 38 
U.S.C.A. § 1116(a)(2) and 38 C.F.R. § 3.309(e) (thus 
reversing the Court's holding in McCartt v. West, supra).  
These statutory provisions became effective on the date of 
enactment, December 27, 2001.  The law also includes multiple 
myeloma.  38 U.S.C.A. § 1116(a) (2).  

The Board notes further that the Secretary of Veterans 
Affairs has determined that there is no positive association 
between exposure to herbicides and any other condition for 
which the Secretary has not specifically determined that a 
presumption of service connection is warranted. In this 
regard, the Board observes that VA has issued notices in 
which it was determined that a presumption of service 
connection based upon exposure to herbicides used in Vietnam 
should not be extended to certain conditions.  See, e.g., 
Notice, 68 Fed. Reg. 27,630-41 (May 20, 2003).  See also 
Notices at 61 Fed. Reg. 57,586-589 (1996); 64 Fed. Reg. 
59,232-243 (1999); 67 Fed. Reg. 42,600-608 (June 24, 2002).  

Notwithstanding the foregoing presumption provisions, which 
arose out of the Veterans' Dioxin and Radiation Exposure 
Compensation Standards Act, Public Law No. 98-542, § 5, 98 
Stat. 2725, 2727-29 (1984), and the Agent Orange Act of 1991, 
Public Law No. 102-4, § 2, 105 Stat. 11 (1991), the U.S. 
Court of Appeals for the Federal Circuit has determined that 
a claimant is not precluded from establishing service 
connection with proof of direct causation.  Combee v. Brown, 
34 F.3d 1039, 1042 (Fed. Cir. 1994); Ramey v. Brown, 9 Vet. 
App. 40, 44 (1996), aff'd sub nom.  Ramey v. Gober, 120 F.3d 
1239 (Fed. Cir. 1997), cert. denied, 118 S. Ct. 1171 (1998).  
See Brock v. Brown, 10 Vet. App. 155, 160-61 (1997).  

Thus, service connection may be presumed for residuals of 
Agent Orange exposure, or for death caused thereby, by 
showing two elements.  First, it must be shown that the 
veteran served in the Republic of Vietnam during the Vietnam 
era.  38 U.S.C.A. § 1116; 38 C.F.R. § 3.307(a) (6).  Second, 
the veteran must have been diagnosed with one of the specific 
diseases listed in 38 C.F.R. § 3.309(e), or 38 U.S.C.A. 
§ 1116, or a nexus between the cause of death and service 
must otherwise be established.  See Brock v. Brown, 10 Vet. 
App. at 162.  

The first determination to be clarified is whether the 
veteran was exposed to Agent Orange.  The above-described 
presumptions apply only to veterans who actually served in 
Vietnam (although there is no minimum time frame provided by 
the law).  In this case, the Board notes that, while it has 
been determined that the veteran's discharge on July 17, 1973 
was dishonorable for VA purposes, he had honorable service in 
Vietnam from December 14, 1966 to January 2, 1967, and from 
June 6, 1969, to December 30, 1969.  Therefore, the veteran 
was presumptively exposed to Agent Orange.  

But, as noted above, diseases or disorders that have been 
positively associated with Agent Orange do not include 
carcinoma of the kidney, and accordingly the veteran's 
unfortunate death from that condition is not entitled to a 
presumption of service connection under the statutes and 
regulations.  Thus, even conceding the veteran's exposure to 
Agent Orange, carcinoma of the kidney is not a disorder that 
is presumptively service connected on the basis of herbicide 
exposure.  See 38 U.S.C.A. § 1154(b); 38 C.F.R. §§ 3.307, 
3.309.  Although the appellant also alleged that the veteran 
had liver cancer which she evidently believes contributed to 
his death, the objective medical evidence of record does not 
support her assertion.  

Upon careful review of this case, the Board finds that no 
competent evidence has been submitted to relate the veteran's 
death to service.  The appellant has vigorously contended in 
this appeal, as expressed in her September 1998 notice of 
disagreement and written statements, but without support in 
the medical record, that the veteran suffered from kidney 
disease and liver disease due to his exposure to Agent Orange 
in service.  Thus, given a finding that the veteran died of 
kidney cancer, she apparently believes that the veteran died 
from a presumptive disease specific to those exposed to Agent 
Orange in service under the regulation at section 3.309(e).  
However, as detailed above, cancer of the kidney is not among 
the presumptive diseases specific to individuals exposed to 
Agent Orange.  Id.  In addition, the record does not indicate 
that the veteran was diagnosed with a liver disease.  
Assuming that the cancer had metastasized into his liver, the 
Board notes that liver cancer is not among the conditions 
that may be presumptively service connected, based on Agent 
Orange exposure, under the applicable provisions.  See 38 
U.S.C.A. § 1116 and 38 C.F.R. §§ 3.307(a) and 3.309(e).  

However, as noted above, a claimant is not precluded from 
presenting proof of direct service connection between a 
disorder and exposure to Agent Orange, even if the disability 
in question is not among statutorily enumerated disorders 
which are presumed to be service related, the presumption not 
being the sole method for showing causation.  See Combee v. 
Brown, supra.  Hence, the appellant may establish service 
connection for the cause of the veteran's death due to 
carcinoma of the kidney as a significant condition 
contributing to death, by presenting competent evidence which 
shows that it is as likely as not that the disorder was 
caused by in-service Agent Orange exposure.  38 U.S.C.A. 
§ 5107(b); 38 C.F.R. §§ 3.102, 3.303; Gilbert v. Derwinski, 
supra.  

Second, the record on appeal does not show that the veteran's 
kidney cancer was incurred in service.  Review of the service 
medical records does not reveal any finding relating to 
kidney problems or to liver problems.  Nor was any liver or 
kidney abnormality clinically shown.  The first clinical 
evidence of the existence of the fatal kidney cancer occurred 
in April 1975, more than one year following the veteran's 
separation from service; and, far more than one year after 
his valid period of service.  Moreover, there is no medical 
evidence of record that establishes or suggests that there is 
any etiologic connection between the veteran's presumed 
exposure to Agent Orange, or any other herbicide agent, while 
he was in Vietnam and his subsequent development of kidney 
cancer.  See Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).  
Once again, the appellant's assertions of a causal link, 
standing alone, without the support of competent medical 
evidence, are not probative of a causal link because the 
appellant, as a lay person, is not competent to offer medical 
opinions.  See Moray v. Brown, 5 Vet. App. 211 (1993).  

The appellant further contends that under the applicable 
regulations, set forth above, the cause of the veteran's 
death should be service connected, asserting that he was 
exposed to Agent Orange during service and died of sickness 
related to exposure to the herbicide.  We recognize the 
appellant's sincere belief that the veteran's death was 
related in some way to his military service.  Nevertheless, 
in this case the appellant has not been shown to have the 
professional expertise necessary to provide meaningful 
evidence regarding a causal relationship between the 
veteran's death and his active military service, including 
exposure to Agent Orange.  See, e.g., Routen v. Brown, 10 
Vet. App. 183, 186 (1997); ("a layperson is generally not 
capable of opining on matters requiring medical knowledge"), 
aff'd sub nom. Routen v. West, 142 F.3d 1434 (Fed. Cir. 
1998), cert. denied 119 S. Ct. 404 (1998).  See also Espiritu 
v. Derwinski, 2 Vet. App. 492 (1992).

Given that the veteran did not die of a disability subject to 
the presumptive provisions regarding exposure to Agent Orange 
or other herbicide agents, and because carcinoma of the 
kidney was not manifested to a compensable degree within one 
year following the veteran's discharge from military service, 
service connection for the cause of the veteran's death due 
to carcinoma of the kidney is not warranted.  Therefore, 
although we are deeply sympathetic with the appellant's loss 
of her husband, we find a lack of competent medical evidence 
to warrant a favorable decision.  The Board is not permitted 
to engage in speculation as to medical causation issues, but 
"must provide a medical basis other than its own 
unsubstantiated conclusions to support its ultimate 
decision."  See Smith v. Brown, 8 Vet. App. 546, 553 (1996).  
Here, the appellant has failed to submit any competent 
medical evidence to provide a nexus between any in-service 
injury or disease and the conditions that caused or 
contributed to cause the veteran's death.  

For the foregoing reasons, the Board finds that the 
preponderance of the evidence is against the appellant's 
claim for service connection for the cause of the veteran's 
death, including as a result of herbicide exposure.  Ortiz v. 
Principi, 274 F.3d 1361, 1365 (Fed. Cir. 2001).  

B.  DIC benefits pursuant to 38 U.S.C.A. § 1318.

The veteran did not file a claim for service-connected 
compensation for any disability during his lifetime.  There 
was no rating decision denying service-connected 
compensation.  As noted, the veteran was not service-
connected for any disability during his lifetime.  

When a veteran dies, not as the result of his own willful 
misconduct, and was in receipt of or entitled to receive 
compensation at the time of death for a service-connected 
disability, and the disability was continuously rated totally 
disabling for a period of 10 or more years immediately 
preceding death, or the disability was continuously rated 
totally disabling for a period of not less than 5 years from 
the date of such veteran's discharge or other release from 
active duty, then VA shall pay DIC benefits to the surviving 
spouse in the same manner as if the veteran's death was 
service-connected.  38 U.S.C.A. § 1318.  

Even though a veteran died of non-service-connected causes, 
VA will pay death benefits to the surviving spouse or 
children in the same manner as if the veteran's death were 
service-connected, if: (1) the veteran's death was not the 
result of his or her own willful misconduct, and (2) at the 
time of death, the veteran was receiving, or was entitled to 
receive, compensation for service-connected disability that 
was: (i) rated by VA as totally disabling for a continuous 
period of at least 10 years immediately preceding death; (ii) 
rated by VA as totally disabling continuously since the 
veteran's release from active duty and for at least 5 years 
immediately preceding death; or (iii) rated by VA as totally 
disabling for a continuous period of not less than one year 
immediately preceding death, if the veteran was a former 
prisoner of war who died after September 30, 1999.  

"Entitled to receive" means that at the time of death, the 
veteran had service-connected disability rated totally 
disabling by VA but was not receiving compensation because: 
(1) VA was paying the compensation to the veteran's 
dependents; (2) VA was withholding the compensation under 
authority of 38 U.S.C. 5314 to offset an indebtedness of the 
veteran; (3) the veteran had applied for compensation but had 
not received total disability compensation due solely to 
clear and unmistakable error in a VA decision concerning the 
issue of service connection, disability evaluation, or 
effective date; (4) the veteran had not waived retired or 
retirement pay in order to receive compensation; (5) VA was 
withholding payments under the provisions of 10 U.S.C. 
§ 1174(h)(2); (6) VA was withholding payments because the 
veteran's whereabouts was unknown, but the veteran was 
otherwise entitled to continued payments based on a total 
service-connected disability rating; or (7) VA was 
withholding payments under 38 U.S.C. § 5308 but determines 
that benefits were payable under 38 U.S.C. 5309. 38 C.F.R. 
§ 3.22.

The Board notes that there have been a number of court 
decisions in recent years that have resulted in some 
confusion in the processing of claims for DIC under 38 
U.S.C.A. § 1318.  However, clarification has been provided by 
two recent decisions from the United States Court of Appeals 
for the Federal Circuit (Federal Circuit). However, a 
discussion of the evolution of the handling of such claims is 
pertinent to the understanding of why this claim must now be 
denied.  

Interpreting 38 U.S.C.A. § 1318(b) and 38 C.F.R. § 3.22(a) 
(2), the United States Court of Appeals for Veterans Claims 
(Court) found that a surviving spouse can attempt to 
demonstrate that the veteran hypothetically would have been 
entitled to a different decision on a service connection 
claim, based on evidence in the claims folder or in VA 
custody prior to the veteran's death and the law then 
applicable or subsequently made retroactively applicable.  
See Green v. Brown, 10 Vet. App. 111, 118-19 (1997).  In a 
later decision, the Court found that 38 C.F.R. § 3.22(a), as 
it existed, permitted a DIC award in a case where the veteran 
had never established entitlement to VA compensation for a 
service-connected total disability and had never filed a 
claim for such benefits which could have resulted in 
entitlement to compensation for the required period.  See 
Wingo v. West, 11 Vet. App. 307 (1998).  In such cases, the 
claimant had to set forth the alleged basis for the veteran's 
entitlement to a total disability rating for the 10 years 
immediately preceding his death.  Cole v. West, 13 Vet. App. 
268, 278 (1999).  

In January 2000, in response to the above-referenced Court 
decisions, VA amended 38 C.F.R. § 3.22, the implementing 
regulation for 38 U.S.C.A. § 1318, to restrict the award of 
DIC benefits to cases where the veteran, during his or her 
lifetime, had established a right to receive total service-
connected disability compensation for the period of time 
required by 38 U.S.C.A. § 1318, or would have established 
such right but for clear and unmistakable error (CUE) in the 
adjudication of a claim or claims.  65 Fed. Reg. 3,388 (Jan. 
21, 2000).  The regulation, as amended, specifically 
prohibited "hypothetical entitlement" as a basis for 
establishing eligibility.  

In Hix v. Gober, 225 F.3d 1377 (Fed. Cir. 2000), the Federal 
Circuit held that for the purpose of determining whether a 
survivor is entitled to "enhanced" DIC benefits under 38 
U.S.C.A. § 1311(a)(2) (veteran required to have been rated 
totally disabled for a continuous period of eight years prior 
to death), the implementing regulation, 38 C.F.R. § 20.1106, 
did permit "hypothetical entitlement."  

In National Organization of Veterans' Advocates, Inc. v. 
Secretary of Veterans Affairs, 260 F.3d 1365 (Fed. Cir. 2001) 
(NOVA I), the Federal Circuit addressed a challenge to the 
validity of the amended 38 C.F.R. § 3.22.  Initially, the 
Federal Circuit found that VA's amendment of 38 C.F.R. § 3.22 
constituted an interpretive rule that did no more than 
interpret the requirements of 38 U.S.C.A. § 1318 and 
clarified VA's earlier interpretation of the statute.  260 
F.3d at 1376-77.  Upon consideration of 38 U.S.C.A. § 1318, 
the Federal Circuit found that the statutory language was 
ambiguous as to whether a "hypothetical" claim was allowed.  
Id. at 1377.  It noted that 38 U.S.C.A. § 1311(a), which also 
has "entitled to receive" language, as interpreted in Hix, 
was virtually identical to 38 U.S.C.A. § 1318, but that VA 
interpreted them differently.  Id. at 1379.  Moreover, it 
found that the pertinent regulations, 38 C.F.R. § 3.22 and 38 
C.F.R. § 20.1106, were in conflict with respect to 
interpreting 38 U.S.C.A. §§ 1311(a) and 1318.  Id.  The 
Federal Circuit remanded the case for VA to undertake 
expedited rulemaking to explain the rationale for 
interpreting the statutes differently or to resolve the 
conflict between 38 C.F.R. § 3.22 and 38 C.F.R. § 20.1106.  
Id. at 1379-81.  

On April 5, 2002, VA amended 38 C.F.R. § 20.1106 to provide 
that there would be no "hypothetical" determinations under 38 
U.S.C.A. § 1311(a) on the question as to whether a deceased 
veteran had been totally disabled for eight years prior to 
death so that the surviving spouse could qualify for the 
enhanced DIC benefit.  See 67 Fed. Reg. 16,309-16,317 (April 
5, 2002).  

In National Organization of Veterans' Advocates, Inc. v. 
Secretary of Veterans Affairs, 314 F.3d 1373, 1377 (Fed. Cir. 
2003) (NOVA II), after reviewing its holding in NOVA I, the 
Federal Circuit observed that VA had determined that the 
"entitled to receive" language of 38 U.S.C.A. § 1311(a) and 
38 U.S.C.A. § 1318 should be interpreted in the same way and 
that 38 C.F.R. § 3.22 provided the correct interpretation.  
The Federal Circuit also held that VA provided a permissible 
basis and sufficient explanation for its interpretation of 
the statutes as a bar to the filing of new claims 
posthumously by the veteran's survivor, i.e., claims where no 
claim had been filed during the veteran's life or the claim 
had been denied and was not subject to reopening- 
"hypothetical entitlement" claims.  Id. at 1379-80.  

Therefore, the state of the law is such that claims for DIC 
benefits under 38 U.S.C.A. § 1318 must be adjudicated with 
specific regard given to decision made during the veteran's 
lifetime, and without consideration of hypothetical 
entitlement for benefits raised for the first time after a 
veteran's death.  

Based on the foregoing, the Board finds that the criteria for 
DIC benefits under the provisions of 38 U.S.C.A. § 1318 are 
not met.  At the time of the veteran's death, service 
connection had not been established for any disability.  
Thus, the veteran was never rated totally disabled as a 
result of a service-connected disability nor had the veteran 
applied for compensation, and he had not received total 
disability compensation due solely to clear and unmistakable 
error in a VA decision concerning the issue of service 
connection, disability evaluation, or effective date.  As 
such, the appellant does not meet the requirements to receive 
DIC benefits as a result of the veteran's death.  
Accordingly, the appellant's claim of entitlement to DIC 
benefits is precluded as a matter of law.  


ORDER

Service connection for the cause of the veteran's death is 
denied. 

Entitlement to DIC benefits under the provisions of 38 
U.S.C.A. § 1318 is denied.  



____________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


